Exhibit 10.1

DISTRIBUTORSHIP AGREEMENT

THIS DISTRIBUTORSHIP AGREEMENT (this “Agreement”) is made and entered into as of
the 4th day of March, 2011 (the “Effective Date”), by and between DYNAMIC
RATINGS, INC., a Wisconsin corporation ("Manufacturer") and TELKONET, INC., a
Utah corporation ("Distributor").

RECITALS

A.

Manufacturer and Distributor desire to confirm the terms of the relationship by
which Manufacturer sells and Distributor purchases and resells Series 5 Power
Line Carrier products (the “Products”) manufactured by Manufacturer.

B.

Manufacturer and Distributor both desire that this Agreement result in a
mutually profitable and enduring business relationship and recognize that the
attainment of these objectives requires each of them to assume certain
responsibilities.

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

1.

APPOINTMENT.

(a)

Manufacturer appoints Distributor, and grants Distributor the right, to sell the
Products worldwide for Non-Utility Applications (defined below). This is not an
exclusive agreement and Manufacturer reserves the right to appoint other
distributors who may sell the Products. For the purposes of this Agreement,
“Utility Applications” shall mean installations where the product is used to
transmit information for monitoring and/or control of electrical power
apparatus. The owners of these utility applications may be investor owned
utilities, public power utilities, independent power producers, government
installations or industrial clients who own, operate or manage their own power
substations and/or generation.  Non-Utility Applications shall mean any other
installation where the transmitted data is for something other than the
monitoring or control of electrical power apparatus.

(b)

During the term of this Agreement and any renewals of this Agreement,
Distributor shall notify Manufacturer in writing of its intent to offer for sale
or sell any product competitive with the Products. The notice shall be given at
least 30 days prior to Distributor offering for sale any competitive product.

(c)

Upon at least 30 days written notice to Distributor, Manufacturer may, at its
sole option, make additions to or eliminations from the Products which





Distributor is authorized to sell and service under this Agreement. The written
notice shall constitute an amendment to this Agreement.

(d)

Manufacturer reserves the right to make changes or modifications in the design
or discontinue the manufacture or sale of any Products.

(e)

In addition to other rights of Manufacturer, Manufacturer reserves the right to
maintain direct contacts with customers and to make:

(i)

Sales of the Products to any customers for Utility or Non-Utility Applications;

(ii)

Sales of the Products to original equipment manufacturers or to other
manufacturers for incorporation in, or resale with, products not manufactured by
Manufacturer;

(iii)

Deliveries on a no-charge or replacement basis under warranty or in satisfaction
of customer claim.

2.

TERM OF AGREEMENT. Subject to the provisions for termination as provided in
Section 11 below, the initial term of this Agreement shall be for a period from
the Effective Date through March 31, 2014. This Agreement shall be automatically
renewed for 1 year terms on terms and conditions identical to those terms and
conditions contained in this Agreement, unless written notice of termination is
provided by either party at least 60 days prior to the end of the initial term
or any 1 year renewal.

3.

PROMOTION BY DISTRIBUTOR. In the fulfillment of its obligations under this
Agreement, Distributor agrees to do, without limitation, the following:

(a)

To actively promote through Distributor's own advertising, service and sales
promotion activities, the purchase and use of the Products by customers;

(b)

To purchase, use and recommend the Products for normal or standard applications
only, and to consult with Manufacturer regarding any non-standard applications;

(c)

To organize and maintain a sales and service organization that shall include
trained sales personnel;

(d)

To maintain adequate financial records relating to the sale of the Products, in
accordance with guidelines provided by Manufacturer. Upon Manufacturer's
reasonable request, Distributor shall provide reports of financial information,
inventory data, operating data and credit data related specifically to the
Products as specified by Manufacturer, and it shall permit Manufacturer's
officials or agents, to examine Distributor's financial





- 2 -







and sales records related specifically to the Products upon reasonable notice;
and

(e)

To be responsible for and to pay any and all sales tax, excise taxes or any
other governmental or municipal charges imposed or levied based upon sales,
storage, use or delivery of the Products to or by Distributor and to reimburse
Manufacturer for any taxes, levies or assessments which Manufacturer may be
required to pay or to reimburse to others.

4.

SUPPORT BY MANUFACTURER.

(a)

Manufacturer shall develop and maintain a Tier 2 support system for the
Products.

(b)

Advertising, sales promotion and sales campaign materials shall be offered from
time to time by Manufacturer to Distributor at no cost to Distributor.

5.

RELATIONSHIP OF MANUFACTURER AND DISTRIBUTOR. Manufacturer and Distributor
acknowledge and agree that Distributor is an independent contractor, and not an
employee, of Manufacturer. As an independent contractor, Distributor and its
agents and employees are not agents or legal representatives of Manufacturer and
have no authority to commit or bind Manufacturer in any manner.

6.

PRICING. Products pricing to Distributor shall be based upon a gross margin of
sales by Distributor split of 50-50 between Manufacturer and Distributor.
Manufacturer shall provide a gross price list for all Products to Distributor
following each production batch. With each purchase order from Distributor to
Manufacturer, Manufacturer will be provided with the end customer purchase order
to Distributor (establishing a sales price) and a purchase order from
Distributor to Manufacturer reflecting the 50-50 sharing of the total sales
margin. This pricing structure shall be utilized for the duration of this
Agreement.

7.

ADDITIONAL SALES INCENTIVE. Manufacturer will provide Distributor with an
additional sales incentive (the “Sales Incentive”) for sales of Products by
Distributor through March 31, 2013, calculated as follows:

(a)

25% of Manufacturer’s sales revenues of Products to Distributor from the date of
this Agreement through March 31, 2012;

(b)

25% of Manufacturer’s sales revenues of Products to Distributor from April 1,
2012 through March 31, 2013;

(c)

The total value of the Sales Incentive, when combined with Consulting
Compensation under the Consulting Agreement, dated the same date as this
Agreement, shall not exceed $700,000.00; and





- 3 -







(d)

The Sales Incentive amounts shall be calculated and applied by Manufacturer to
the Promissory Note of Distributor to Manufacturer, dated the same date as this
Agreement, in the original principal amount of $700,000, on June 30, 2012 and
June 30, 2013.

8.

GENERAL CONDITIONS.

(a)

Products may be branded as “Telkonet” or as “Dynamic Ratings” as preferred by
Distributor and indicated in Distributor order to Manufacturers.

(b)

All sales from Manufacturer to Distributor shall be net 60 days through March
31, 2013. Thereafter, sales shall be net 30 days.

(c)

Manufacturer shall maintain a supply of Products to Distributor with at least 1
month’s average supply volume (based upon the prior year’s monthly average)
available at any time. Any large order projects (those exceeding 2 month’s
average supply, based upon the prior year’s monthly average) will require
Distributor to provide a forecast to ensure adequate supply planning.

(d)

Distributor’s sales revenue from the sale of Products for Non-Utility
Applications shall total at least $250,000.00 per calendar year (pro-rated for
the partial 2011 year). Notwithstanding the foregoing, and to facilitate
Distributor’s establishment of the distributorship, Distributor sales revenue
for the first 3 years of this Agreement shall average at least $250,000 per
year, calculated at the end of the third year of the term of this Agreement, and
prorated for the partial 2011 year.

(e)

Manufacturer reserves the right to make alterations, additions to and
eliminations from the price lists by written notice to Distributor (which may be
in the form of revisions to the price lists or by price bulletins) which shall
be effective only with respect to orders received by Manufacturer after the
effective date of the revisions.

(f)

Special prices announced by Manufacturer from time to time on particular
Products shall apply only for the period of time and upon conditions announced
by Manufacturer and under no circumstances shall the special prices be regarded
as modifications of the price lists of Manufacturer.

(g)

Interest at the rate of 12% per annum shall be charged on all unpaid, past-due
amounts. Distributor's failure to pay accounts as set forth in this Agreement
shall be cause for termination of this Agreement by Manufacturer if such failure
if not cured within five days of written notice from Manufacturer.

(h)

[deleted]





- 4 -







(i)

All shipments to Distributor or customer of Distributor shall be F.O.B.
Manufacturer's plant or warehouse. The Distributor shall pay transportation
charges F.O.B. point of shipment.

(j)

The Distributor shall receive, sign for, unload and inspect the Products upon
delivery, and within 30 days of receipt, shall give written notice to
Manufacturer of any claim of incomplete delivery, defects or any other
non-conformance of the goods delivered. Any attempted notice of revocation of
acceptance by Distributor, to be effective, shall be in writing and made within
30 days after Distributor discovers or should have discovered the ground for the
revocation of acceptance.

(k)

Delivery schedules agreed to by Manufacturer shall be construed as estimates and
not as commitments. Should Manufacturer expressly agree to a firm delivery date
in writing, however, Distributor may only cancel the order for delays in
delivery not otherwise excused, after giving Manufacturer prompt notice and a
reasonable period of grace. Distributor's right of cancellation of the order
shall be its sole and exclusive remedy for unexcused delays in delivery, and
Manufacturer shall not be liable to Distributor for any loss or damage incurred
by Distributor for unexcused delays in delivery.

(l)

Manufacturer shall not be liable for delays in delivery for failure to
manufacture or deliver due to:

(i)

Acts of God, acts of Distributor, acts of civil or military authorities, fire,
labor disputes, floods, war, riot, delays in transportation, governmental
import, currency or other regulations or controls;

(ii)

Inability to obtain sufficient quantities of necessary materials or components
at prices acceptable to Manufacturer; or

(iii)

Any other causes beyond its control.

(m)

Distributor agrees that Manufacturer has, and Distributor grants to
Manufacturer, a lien upon all of the Products supplied by Manufacturer to
Distributor. The lien granted by Distributor to Manufacturer secures any and all
amounts due Manufacturer from Distributor. Distributor authorizes Manufacturer
to file any and all financing statements deemed necessary by Manufacturer to
perfect the lien described in this Agreement and to take any and all other
actions or steps Manufacturer reasonably deems necessary to create or perfect
the lien, including, but not limited to, providing written notice of the lien to
existing secured creditors of Distributor.

9.

WARRANTIES. The only warranty binding upon Manufacturer for the Products shall
be in accordance with the terms of any Manufacturer's Warranty furnished by
Manufacturer with the Products and also contained in Manufacturer's




- 5 -




Warranty Procedures. Distributor shall comply with all guidelines, procedures
and recommendations established from time to time by Manufacturer for the
communication, distribution and transmittal of any Manufacturer's Warranty.
EXCEPT FOR ANY MANUFACTURER’S WARRANTY, MANUFACTURER MAKES NO WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE CONDITION OF THE PRODUCTS, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY FOR MERCHANTABILITY FOR FITNESS FOR ANY
PARTICULAR PURPOSE. Distributor shall be solely responsible for any warranty
given to a customer which exceeds any warranty provided by Manufacturer.

10.

TRADEMARKS; TRADE NAMES; CONFIDENTIALITY.

(a)

Distributor shall not use, directly or indirectly, any trademarks or trade names
that are now or may be owned or used by Manufacturer, as part of Distributor's
corporate or business name, or in any way in connection with Distributor's
business, except as set forth in this Agreement or in the manner or to the
extent that Manufacturer may specifically consent to in writing. Upon
termination of this Agreement, Distributor shall immediately discontinue, at its
expense, all use of Manufacturer’s trademarks and trade names as part of
Distributor's business or corporate name and all display of Manufacturer’s
trademarks or trade names on signs and advertising.

(b)

Distributor shall hold in confidence at all times after the date of this
Agreement all data or information of Manufacturer that is valuable to the
business of Manufacturer, and not generally known to competitors, including, but
not limited to, technical or non-technical data, a formula, pattern,
compilation, program, computer software and related source code, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers, or other information similar to
any of the foregoing that (i) derives economic value, actual or potential, from
not being generally known to or readily ascertainable by proper means by other
parties who can derive economic value from its disclosure or use and (ii) is the
subject of efforts by Manufacturer that are reasonable under the circumstances
to maintain its secrecy (“Proprietary Information”). Distributor shall not
disclose, publish or make use of Proprietary Information at any time after the
date of this Agreement without the prior written consent of Manufacturer, except
as necessary for Distributor to perform its obligations under this Agreement.
Notwithstanding the foregoing, the confidentiality obligations of this
Section 10(b) shall not apply to information that is required to be disclosed
pursuant to an order of a judicial authority or governmental entity having
competent jurisdiction (provided Distributor provides Manufacturer with
reasonable prior written notice of the order) or can be shown to have been
generally available to





- 6 -




the public at the time of disclosure to Distributor, other than as a result of a
breach of this Section 10(b).

11.

TERMINATION AND RIGHTS UPON TERMINATION.

(a)

This Agreement may be terminated at any time by mutual consent of the parties in
writing or may be terminated by either party upon written notice following a
breach by the other party which remains uncured for 30 days following the
delivery of a written notice of the breach.

(b)

Manufacturer may, at its option, terminate this Agreement, without notice to
Distributor and effective at once, in the event:

(i)

There are instituted proceedings by or against Distributor in bankruptcy or
under insolvency laws or for corporate reorganization or receivership or
dissolution which are not vacated within 30 days from the date of filing;

(ii)

The Distributor makes an assignment for the benefit of creditors;

(iii)

The admitted insolvency of Distributor;

(iv)

The Distributor's place of business remains closed during regular business hours
for more than 5 consecutive business days, except when closed by strikes or Acts
of God;

(v)

The falsification of any records or reports by Distributor to Manufacturer;

(vi)

Unauthorized use of trademarks or trade names owned or used by Manufacturer;

(vii)

The failure or refusal by Distributor for a period of 30 days after written
notice to perform any of its obligations under this Agreement; provided,
however, Distributor’s failure to pay accounts as set forth in this Agreement
shall be cause for termination by Manufacturer if such failure if not cured
within five days of written notice from Manufacturer;

(viii)

Any warranty or representation made to induce Manufacturer to extend credit to
Distributor, under this Agreement or otherwise, is false in any material respect
when made.

(c)

Upon termination of this Agreement, all rights and obligations of the parties
under this Agreement shall cease, except that the obligations of Distributor
under Sections 8(g), 8(m), 10, 12, 13 and this Section 11 shall survive as well
as the lien granted by Distributor to Manufacturer, which





- 7 -




shall remain in full force and effect at any time that amounts are owing by
Distributor to Manufacturer;

(i)

Upon termination of this Agreement, all amounts owing by one party to the other
shall be immediately due and payable.

(ii)

Upon termination of this Agreement, all unshipped orders from Manufacturer to
Distributor, at the option of Manufacturer, may be canceled without liability on
the part of either party.

12.

INDEMNIFICATION AND HOLD HARMLESS. Distributor agrees to indemnify, hold
harmless, and defend Manufacturer, and all directors, officers, agents, and
representatives of Manufacturer, against and from any and all demands, damages,
liabilities, costs (including attorneys’ fees), and claims of any nature related
to or arising out of (i) injuries or damages caused by Distributor's intentional
acts and/or negligence, or (ii) any breach by Distributor of any obligation
under this Agreement.

13.

INSURANCE. Distributor shall keep Manufacturer's interest in the Products
insured under policies with the provisions, for the amounts and by the insurers
as shall be satisfactory to Manufacturer from time to time, and shall furnish
evidence of the insurance satisfactory to Manufacturer.

14.

MISCELLANEOUS.

(a)

Assignment. Neither party may assign any of its rights or delegate any of its
duties or obligations, in whole or in part, under this Agreement; provided,
however, either party may assign any or all of its rights and/or its obligations
under this Agreement, without the consent of the other party, to a subsidiary or
an affiliate or a successor to all or substantially all of its business or
assets to which this Agreement relates, whether by sale, merger, operation of
law or otherwise. The rights and obligations of each party under this Agreement
shall inure to benefit of and shall be binding upon the successors and assigns
of such party.

(b)

Notices. Any notices, requests, demands, and other communications required or
permitted to be given under this Agreement shall be deemed given, made and
received when personally delivered, or 3 days after it is delivered to the U.S.
Postal Service for mailing, addressed to the party at the following address:

If to Manufacturer:

Dynamic Ratings, Inc.

Attn: Tony Pink, C.O.O.

N53 W24794 South Corporate Circle

Sussex, WI 53089

If to Distributor:

TelKonet, Inc.




- 8 -







10200 W. Innovation Drive

Suite 300

Milwaukee, WI 53226

or to such other address as any party shall furnish to the other by notice given
in accordance with this Section 14(b).

(c)

Waiver. The failure of either party to enforce at any time or for any period the
provisions of this Agreement shall not be construed as a waiver of the
provisions or of the right of the party to enforce each and every provision
contained in this Agreement. The waiver of any default or the failure to
exercise any of the foregoing rights shall not be deemed to be a waiver of any
subsequent default or waiver of right to exercise any right granted in this
Agreement.

(d)

Governing Law. This Agreement shall be governed by Wisconsin law. The parties
further agree that the exclusive venue and jurisdiction for any claims or
disputes under this Agreement is Milwaukee County, Wisconsin, notwithstanding
conflicts of laws principles.

(e)

Severability. In the event that any provision of this Agreement is declared void
or unenforceable by any competent legislative or judicial authority of the
United States or any state, such declaration shall not affect the enforceability
of any other provisions of this Agreement, it being intended that this Agreement
shall be severable and applied as if any void or unenforceable provision had not
been included in this Agreement.

(f)

Sole Agreement. This Agreement contains the entire Agreement between Distributor
and Manufacturer with respect to the resale of the Products.

(g)

Amendment. No amendment, alteration or modification of any of the provisions of
this Agreement shall be binding on the Manufacturer unless agreed to in writing
and signed by an officer of the Manufacturer.

(h)

Headings. The headings in this Agreement are inserted for convenience and
identification only and are in no way intended to describe, interpret, define or
limit the scope, extent of this Agreement or any provision of this Agreement.

[signature page attached]





- 9 -







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

MANUFACTURER

DYNAMIC RATINGS, INC.

By:   /s/ Tony Pink                                     

Name:   Tony Pink                                    

Title:  GM & COO                                      

DISTRIBUTOR

TELKONET, INC.

By:  /s/ Jason Tienor                                  

Name:  Jason Tienor                                 

Title:  President & CEO                             











- 10 -


